     Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2364 Page 1 of 15



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
l l INDECT USA CORP.,                              Case No. 3:18-cv-02068-BEN-DEB
                   Plaintiff,
12                                                 Jud_ge Daniel E. Butcher
            v.                                     Umted States Magistrate Judge
13
14 PARKASSIST,LLC,

15                 Defendant.

16
         AMENDED REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
17
            TO THE NATIONAL COURT ADMINISTRATION:
18
            The United States District Court for the Southern District of California presents its
19
      compliments to the appropriate judicial authority of the Republic of Korea and respectfully
20
      requests international judicial assistance to obtain evidence for use in a civil proceeding
21
      before this Court iµ the above-captioned patent infringement dispute.
22
            This Court requests the assistance described herein pursuant to the Hague
23
      Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial
24
      Matters ("Convention"), as adopted and implemented in the United States of America at
25
      28 U.S.C. § 1781. The United States District Court for the Southern District of California
26
      is a competent court of law and equity, which properly has jurisdiction over this matter,
27
      and has the power to compel the production of evidence both within and outside its
28

                                                                     CASE No. 3:18-CV-02409-BEN-DEB
                                                   I
     Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2365 Page 2 of 15



 1 jurisdiction. See Fed. R. Civ. P. 4(f)(2)(B), 28(b); All Writs Act, 28 U.S.C. §§ 1651,
 2     1781(b).
 3            The production of documents requested herein is intended for use at trial, and in the
 4 view of this Court will be highly relevant to the claims and defenses in this case, in
 5 particular to PlaintiffINDECT USA Corp. 's claims under 35 U.S.C. §§ 101, 102, and 103.
 6            This request is made with the understanding that it will in no way require any person
 7 to commit any offense, or to undergo a broader form of inquiry than he would if the
 8 litigation were conducted in the Republic of Korea. The requesting Court is satisfied that
 9 the evidence sought to be obtained through this request is relevant and necessary and
10 cannot reasonably be obtained by other methods. Because this Court lacks authority to
11    compel participation of these persons and such participation being necessary in order that
12 justice be served in the above-captioned proceedings, this Court respectfully requests
13 assistance from the Appropriate Judicial Authority.
14       1.       SENDER
15                  Honorable Daniel E. Butcher
                    United States Magistrate Judge
16                  United States District Court for the Southern District of California
17                  333 W. Broadway #420
                    San Diego, California 92101
18                  United States of America
19
         2.       CENTRAL AUTHORITY OF THE REQUESTED STATE
20                  National Court Administration
21                  ATTN: Director of International Affairs
                    Seocho-daero 219
22                  Seocho-gu
23                  SEOUL 06590
                    Republic of Korea
24
         3.       PERSON TO WHOM THE EXPECTED REQUEST IS TO BE
25                RETURNED
26                  Paul V. Storm
                    Foley & Lardner LLP
27                  2021 McKinney Avenue, Suite 1600
28                  Dallas, Texas 75201

                                                                      CASE No. 3:18-cv-02409-BEN-DEB
                                                    2
     Case
        -··-·· 3:18-cv-02068-BEN-DEB
                ----~---·-·-- .. ····,. ·--------- Document 127 Filed 02/23/21 PageID.2366 Page 3 of 15



     1                    United States of America
 2                        Telephone: 214-999-3000

 3           4.      SPECIFICATION OF DATE BY WHICH THE REQUESTING
                     AUTHORITY REQUIRES RECEIPT OF THE RESPONSE TO THE
 4
                     LETTER OF REQUEST
 5
                  This Court requests that the documents be delivered by April 2, 2021.
 6
             5.      IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE
 7                   UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE
 8                   FOLLOWING REQUEST:

 9                   a. Requesting judicial authority:

10                      Honorable Daniel E. Butcher
                        United States Magistrate Judge
11                      United States District Court for the Southern District of California
12                      333 W. Broadway #420
                        San Diego, California 92101
13                      United States of America
14
                     b. To the competent authority of Korea:
15                      National Court Administration
16                      ATTN: Director of International Affairs
                        Seocho-daero 219
17                      Seocho-gu
18                      Seoul06590
                        Republic of Korea
19
         Case name and number:
20
                  The evidence requested relates to the action Indect USA Corp. v. Park Assist, LLC,
21
         Case No. 3: l 8-cv-02409-BEN-DEB, pending in the United States District Court for the
22
         Southern District of California, and its companion case Park Assist, LLC v. San Diego
23
         County Regional Airport Authority and Ace Parking Management, Inc., Case No. 3: 18-cv-
24
         02068-BEN-DEB, also pending in the United States District Court for the Southern District
25
         of California.
26
27
28

                                                                           CASE No. 3:18-cv-02409-BEN-DEB
                                                       3
     Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2367 Page 4 of 15



 1        6.   NAMES AND ADDRESSES OF THE PARTIES AND THEIR
 2             REPRESENTATIVES

 3             Indect USA Corp. v. Park Assist, LLC, Case No. 3:18-cv-02409-BEN-DEB
 4
               a. Plaintiff
 5
                  Indect USA, Corp.
 6
 7                Represented By:
                  Mikle S. Jew
 8
                  Foley & Lardner LLP
 9                3579 Valley Centre Drive, Suite 300
10                San Diego, California 92130
                  Telephone: 858-847-6700
11
12                Paul V. Storm
                  J. Michael Thomas
13                Foley & Lardner LLP
14                2021 McKinney Avenue, Suite 1600
                  Dallas, Texas 75201
15                Telephone: 214-999-3000
16             b. Defendant
17                Park Assist, LLC
18
                 Represented By:
19               Jason M. Kirby
20               Kirby & Kirby, LLP
                 501 W. Broadway, Suite 1720
21
                 San Diego, California 92101
22               Telephone: 619-487-4404
23
                 TodM. Melgar
24               Gerald A. Haddad
                 Rachel J. Rodriguez
25
                 Phillips Nizer LLP
26               485 Lexington Avenue
                 New York, NY 10017
27
                 Telephone: 212-977-9700
28

                                                             CASE No. 3:18-CV-02409-BEN-DEB
                                               4
     Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2368 Page 5 of 15



 1             Park Assist, LLC v. San Diego County Regional Airport Authority and Ace
 2             Parking Management, Inc., Case No. 3:18-cv-02068-BEN-DEB,
 3             c. Plain tiff

 4                Park Assist, LLC
 5
                  Represented By:
 6                Jason M. Kirby
                  Kirby & Kirby, LLP
 7
                  501 W. Broadway, Suite 1720
 8                San Diego, California 92101
 9
                  Telephone: 619-487-4404

10                Tod M. Melgar
11
                  Gerald A. Haddad
                  Rachel J. Rodriguez
12                Phillips Nizer LLP
13                485 Lexington Avenue
                  New York, NY 10017
14                Telephone: 212-977-9700
15             d. Defendants
16
                  (i) Ace Parking Management, Inc.
17
18               Represented By:
                 Mikle S. Jew
19               Foley & Lardner LLP
20               3579 Valley Centre Drive, Suite 300
                 San Diego, California 92130
21
                 Telephone: 858-847-6700
22
                 Paul V. Storm
23
                 J. Michael Thomas
24               Foley & Lardner LLP
                 2021 McKinney Avenue, Suite 1600
25
                 Dallas, Texas 75201
26               Telephone: 214-999-3000
27               (ii) San Diego County Regional Airport Authority

28

                                                                CASE No. 3:18-cv-02409-BEN-DEB
                                                s
     Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2369 Page 6 of 15



     1                  Represented By:
 2                      Eric M. Acker
                        John R. Lanham
 3                      Janet S. Kim
 4                      Morrison & Foerster LLP
                        12531 High Bluff Drive
 5                      San Diego, California 92130-2040
 6                      Telephone: 858-720-5100
 7           7.      NATURE AND PURPOSE OF PROCEEDINGS AND SUMMARY OF
                     FACTS
 8
                  Park Assist owns United States Patent No. 9,594,956 (the "'956 Patent"), entitled
 9
         "Method and System for Managing a Parking Lot Based on Intelligent Imaging." Park
10
         Assist sued users of Indect's products of infringing the '956 Patent. Indect brought this
11
         action for declaratory judgment against Park Assist seeking a declaration that neither Indect
12
         nor users of Indect's products have infringed, either directly, contributorily, or by
13
         inducement, literally or under the doctrine of equivalents, any claim of the '956 Patent.
14
         Indect also seeks a declaration regarding the invalidity of the '956 Patent. Indect also claims
15
         Park Assist has engaged in unfair and unlawful anticompetitive behavior with the intent to
16
         wrongfully gain business and market share and cause harm to Indect by, inter alia, falsely
17
         and in bad faith claiming that Indect infringes the '956 Patent and bringing sham litigation
18
         for infringement of the '956 Patent against users ofindect's products.
19
              . In this case's companion case, Park Assist filed suit against Defendants San Diego
20
         County Regional Airport Authority ("SDCRAA") and Ace Parking Management, Inc.
21
         ("Ace Parking") on September 5, 2018, asserting infringement of one U.S. patent in
22
         violation of United States federal patent laws 35 U.S.C. §§ 1, eq seq. Park Assist alleges
23
         that SDCRAA and Ace Parking the '956 Patent.
24
                  The technology at issue in both cases pertains to parking guidance systems
25
         developed ·and sold by Indect. Indect, SDCRAA, and Ace Parking have denied all
26
         allegations of infringement, raised several affirmative defenses to liability, and asserted
27
         claims or counterclaims for declaratory relief. Indect, SDCRAA, and Ace Parking have
28

                                                                          CASE   No. 3:18-CV-02409-BEN-DEB
                                                       6
     Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2370 Page 7 of 15



  1 asserted that the parking guidance system developed by Indect and operated by SDCRAA
  2 and/or Ace Parking is not capable of infringing the '956 Patent and that the '956 Patent is
  3 invalid.
  4           Accompanying this submission are copies of Plaintiffs First Amended Complaint
  5 setting forth its claims and Defendants' Answers and Counterclaims setting forth their
  6 defenses and counterclaims in both cases. This Court has not conducted any independent
  7 investigation of Plaintiffs claims or Defendants' defenses, but pursuant to the U.S. Federal
  8 Rules of Civil Procedure, the parties are entitled and obligated to seek discovery of
 9 information in an effort to support their claims and defenses. Such discovery may take the
IO form of requests for documents and depositions, including from non-parties.
11            Indect seeks documents from and the oral deposition of TIS, Inc. ("TIS"), a non-
12 party citizen of Korea. TIS is an inventor of a parking guidance system that predates Park
13 Assist's system and possesses or has access to information about pre-existing technology
14 that would either invalidate Park Assist's patent and support Indect's affirmative defense
15 of inequitable conduct. This information is relevant to Indect's affirmative claims and
16 SDCRAA and Ace Parking's affirmative defenses and counterclaims. TIS thus has unique
17 knowledge that Indect, SDCRAA, and Ace Parking cannot obtain from any other source.
18       8.      EVIDENCE TO BE OBTAINED AND PURPOSE
19            This Letter of Request is for evidence that is expected to be used at trial in the above
20 referenced civil actions. The evidence will be treated consistent with the Protective Orders
21 that have already been entered in the above cases, which are attached to this Letter of
22 Request. The Protective Orders are designed to protect producing entities from any
23 unauthorized use or disclosure of confidential or proprietary information and allows third
24 parties to designate materials they produce as "CONFIDENTIAL" "CONFIDENTIAL -
25 FOR COUNSEL ONLY" or "CONFIDENTIAL -                              FOR COUNSEL ONLY -
26 PROSECUTION BAR." Further, the Protective Orders provide generally for return or
27 destruction of designated material after the final disposition of the case. This Court has
28 jurisdiction over the parties and the Protective Orders for the purposes of compliance with

                                                                        CASE No. 3:18-cv-02409-BEN-DEB
                                                     7
     Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2371 Page 8 of 15



 1 and enforcement of its terms.
 2            This Court respectfully requests that this Letter of Request be executed by the
 3 Central Authority of the Republic of Korea and carried out (in whole or part) by the
 4 appropriate authority and any court appointed by it. Upon execution of this Letter of
 5 Request, it is respectfully requested that the competent judicial authorities of Korea apply
 6 all appropriate means available to them to compel compliance with the following requests
 7 for documents and testimony.
 8            TIS is an inventor of a parking guidance system that predates Park Assist' s system.
 9 TIS is believed to possess documents and testimony concerning information about pre-
10 existing technology that would either invalidate Park Assist's patent and support Indect's
11    affirmative defense of inequitable conduct.
12            Indect, SDCRAA, and Ace Parking seek production from TIS of the documents
13 identified in Schedule A. The documents sought fall into the following categories.
14                  Category I. Introduction ofTIS's products to the market.
15                  Category II. Technology underlying TIS's products.
16                  Category III. Communications with Park Assist's employees, agents, and/or
17                  representatives.
18            Indect, SDCRAA, and Ace Parking have no legal claims against TIS, nor will Indect,
19 SDCRAA, or Ace Parking seek to add TIS as a party in these lawsuits. Indect, SDCRAA,
20 and Ace Parking only seek discovery from TIS as a non-party witness.
21       9.      IDENTITY AND ADDRESS OF ANY PERSON TO BE EXAMINED
22            The identity and address of the entities and persons to be examined is set forth below.
23    The addresses provided are based on currently available information, and may be
24 supplemented.
25                  TIS, Inc.
                    Suite 602, KWTC
26
                    159-1 Samsung-Dong Gangnam-Gu
27                  Seoul
                    Korea
28

                                                                       CASE No. 3:18-CV-02409-BEN-DEB
                                                     8
      Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2372 Page 9 of 15



   1       10.     QUESTIONS OR STATEMENT TO BE PUT TO THE PERSONS TO BE
  2                EXAMINED
  3              Indect, SDCRAA, and Ace Parking seek to question TIS about the following topics

  4 set forth in Schedule B. The topics fall into the following categories:
  5                   Category I. The development ofTIS's parking guidance system.
  6                   Category II. Introduction ofTIS's parking guidance system to the market.
  7                   Category III. TIS's communications with Park Assist.
  8       11.      DOCUMENTS OR OTHER PROPERTY TO BE INSPECTED
  9             This Court requests that TIS be ordered to produce to Indect, SDCRAA, and Ace
  10 Parking any documents in his possession, custody, or control as identified in Schedule A .
. 11
        12. REQUIREMENT THAT EVIDENCE BE GIVEN ON OATH OR
  12          AFFIRMATION AND ANY SPECIAL FORM TO BE USED
 13             This Court requests that this witness be placed under oath before answering
 14 questions. The requested form of the oath is: "Do you solemnly state that the testimony
 15 you will give in this deposition proceeding will be the truth, the whole truth, and nothing
 16 but the truth?"

 17             In the event that the witness cannot be placed under oath, it is requested that he or
 18 she answer questions in such manner as provided by Korean law for taking evidence,
 19 including those provisions intended to ensure the veracity of oral testimony.

20        13.      SPECIAL METHODS OR PROCEDURES TO BE FOLLOWED
21              For production of documents, this Court requests that:

22                    (a) the witness produce all documents within his possession, custody, or

23                    control, or to which the witness otherwise has access, that are responsive to

24                    the document requests and which are not protected by attorney client privilege

25                    or work product immunity as set forth in Section 16;

26                    (b) the requested documents be produced in the form of duplicates of the

27                    original documents instead of summaries or descriptions;

28                    (c) the requested documents be numbered serially (e.g., "TIS0000l")

                                                                         CASE No. 3:18-cv-02409-BEN-DEB
                                                      9
 Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2373 Page 10 of 15



 1               for ease of identification;
 2               (d) any confidential information be so designated according to the terms of
 3               the Protective Order;
 4               (e) the requested documents be produced as they are kept in the usual course
 5               of business, or be organized and labeled to correspond to the categories in the
 6               request;
 7               (f) the requested documents include electronically stored information
 8               produced in a form in which it is ordinarily maintained or in a reasonably
 9               usable for; and
10               (g) the same electronically stored information need not be produced in more
11               than one form.
12        With respect to delivery of documents identified in Schedule A, Indect, SDCRAA,
13 or Ace Parking agree to accept documents in native electronic format, such that TIS would
14 incur no document processing charges and will ensure that all parties will receive a copy
15 of the documents. Documents can be delivered electronically to Indect, SDCRAA, or Ace
16 Parking's counsel, by email or electronic file transfer. Documents need only be produced
17 once, and they will be treated as evidence in both cases.
18        This Court requests "American-style" depositions. Specifically, it is requested that:
19               (a) United States trial counsel for Indect, SDCRAA, Ace Parking, and Park
20               Assist be permitted to examine the witness under oath pursuant to the United
21               States Federal Rules of Civil Procedure;
22               (b) counsel for the witness, including any United States counsel, be permitted
23               to defend the deposition pursuant to the United States Federal Rules of Civil
24               Procedure;
25               (c) the deposition take place before a court reporter experienced in American
26               depositions who will produce a verbatim transcript of the deposition;
27              (d) the deposition take place before a videographer experienced in American
28              depositions who will videotape the deposition;

                                                                  CASE No. 3:18-cv-02409-BEN-DEB
                                                10
  Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2374- ... ·-·Page
                                                                              -·- .., ·- ·---..11     of 15
                                                                                               --····-···-··--·""''"-···-·--··-··I----+




  1                     (e) the witness be required to review, correct, and sign the verbatim transcript
  2                     within 14 days after the transcript is furnished to the witness (which may take
  3                     2 to 3 weeks);
 4                      (f) the witness be examined as soon as practicable; and
 5                      (g) the witness produce requested documents thirty business days prior to the
 6                      examination of the witness.
 7              The deposition will be conducted only once and be treated as evidence in both of the
 8 above-referenced cases.
 9
10        14.      REQUEST FOR NOTIFICATION

11              This Court respectfully requests that any order made to produce documents

12 specifically require copies of the documents to be produced to the parties' representatives
13 as identified in Section 6 above. This Court further requests that the legal representatives
14 for the parties identified in Section 6 above be informed as soon as practicable of the time
15 and place for the deposition of witness.
16
         15.      REQUEST FOR ATTENDANCE OR PARTICIPATION OF JUDICIAL
17                PERSONNEL OF THE REQUESTING AUTHORITY AT THE
                  EXECUTION OF THE LETTER OF REQUEST (article 8)
18
                        None.
19
20       16.      SPECIFICATION OF PRIVILEGE OR DUTY TO REFUSE TO GIVE
                  EVIDENCE UNDER THE LAW OF THE STATE OF ORIGIN (article 11.
21                .hl
22             Under the laws of the United States, a witness has a privilege to refuse to give
23 evidence ifto do so would disclose a confidential communication between the witness and .
24 his or her attorney that was communicated specifically for the purpose of obtaining legal
25 advice and which privilege has not been waived. Certain limited immunities are also
26 recognized outside the strict definition of privilege, such as the limited protection of work
27 product created by attorneys during or in anticipation of litigation. This right to refuse to
28 give evidence containing privilege information or work product applies to all evidence

                                                                                       CASE No. 3:18-cv-02409-BEN-DEB
                                                               11
 Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2375 Page 12 of 15
                                                                                                         I

 1 requested, including documents requested under Section 12 and testimony requested under
 2 Section 13.
 3      17.      REIMBURSEMENT
 4            The fees and costs incurred in the execution of this request that are reimbursable will
 5 be borne by Indect, SDCRAA, and Ace Parking. Indect, SDCRAA, and Ace Parking are
 6 willing to reimburse the reimbursable fees and costs incurred by TIS in complying with
 7 requests in Schedules A and B.
 8               CONCLUSION
 9            It is respectfully requested that this Letter of Request be given. the highest
10 consideration and enforced as soon as practicable. To the extent that any portion of the
11 Request cannot be granted, it is respectfully requested that the remaining parts be granted.
12 This Court assures the Judicial Authorities in the Republic of Korea that it will reciprocate
13 with similar assistance in like cases and extends the Judicial Authorities the assurances of
14 its highest consideration.
15   Date: February'J~ , 2021
16                                                 Hon. Daniel E. Butcher
17                                                 United States Magistrate Judge
                                                   United States District Court
18                                                 Southern District of California
19
      [SEAL OF COURT]
20
21
              I certify the afore signature of the Honorable Daniel E. Butcher, a Magistrate Judge
22
     in the United States District Court, Southern District of California, San Diego, California.
23
24
     Date: February      i--v; 2021                  4             ~              (tC?
                                                   John Morrill
25                                                 Clerk of the Court
26                                                 United States District Court
                                                   Southern District of California
27
28
                                                                        CASE No. 3:18-CV-02409-BEN-DEB
                                                     12
     Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2376 Page 13 of 15



 1                                       SCHEDULE A
 2                        DOCUMENT PRODUCTION BY TIS, INC.
 3           Indect, SDCRAA, and Ace Parking request that TIS, Inc. produce documents
 4 according to the terms below:
 5           (1) All communications between TIS and Park Assist related to parking guidance
 6 technology.
 7           (2) All communications between TIS and Daniel Cohen regarding the technology
 8 underlying TIS's parking guidance system.
 9           (3) All communications between TIS and Richard Joffee regarding the technology
10 underlying TIS's parking guidance system.
11          (4) All communications between TIS and Bob Caspe regarding the technology
12 underlying TIS's parking guidance system.
13          (5) All communications between TIS and Aaron Isaksen regarding the technology
14 underlying TIS' s parking guidance system.
15          (6) All communications between TIS and Ilan Goodman regarding the technology
16 underlying TIS' s parking guidance system.
17          (7) All communications between TIS and Ian Yamey regarding the technology
18 underlying TIS's parking guidance system.
19          (8) All communications between TIS and Michael Klevansky regarding the
20 technology underlying TIS's parking guidance system.
21          (9) All communications between TIS and Andrew Crawford regarding the
22 technology underlying TIS's parking guidance system.
23          (10) All communications between TIS and Konstantyn Prokopenko regarding the
24 technology underlying TIS's parking guidance system.
25          (11) All communications between TIS and Steven Hartman regarding the technology
26 underlying TIS's parking guidance system.
27          (12) All communications between TIS and Aurelien Ramondou regarding the
28 technology underlying TIS's parking guidance system.

                                                                CASE No. 3:18-CV-02409-BEN-DEB
                                                13
 Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2377 Page 14 of 15



 1        (13) All communications between TIS and Mark Kudas regarding the technology
 2 underlying TIS's parking guidance system.
 3        (14) All communications between TIS and Ezequiel Cura regarding the technology
 4 underlying TIS' s parking guidance system.
 5        (15) Documents reflecting the date TIS introduced its parking guidance system to
 6 the market.
 7        ( 16) Documents reflecting the locations and/or markets in which TIS sold its parking
 8 guidance system.
 9        ( 17) Documents reflecting TIS' s knowledge or awareness that Park Assist was using
10 TIS's parking guidance technology.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                  CASE No. 3: 18-CV-02409-BEN-DEB
                                                14
     Case 3:18-cv-02068-BEN-DEB Document 127 Filed 02/23/21 PageID.2378 Page 15 of 15



 1                                           SCHEDULEB
 2                         TOPICS FOR EXAMINATION OF TIS, INC.
 3           Indect, SDCRAA, and Ace Parking request that TIS, Inc. appear and provide
 4 testimony according to the terms below:
 5           (1) The introduction of TIS, Inc.' s parking guidance system to the market, including
 6 the dates and locations of such introduction.
 7           (2) TIS, Inc.'s knowledge and/or awareness of Park Assist's use of TIS, Inc.'s
 8 technology.
 9           (3) TIS, Inc. 's lmowledge and/or awareness of Park Assist's use of photographs
10 from TIS, Inc.' s patent in Park Assist' s patent.
11           (3) TIS, Inc.'s relationship with Park Assist.
12           (4) TIS, Inc. 's relationship with any of the named inventors on United States Patent
13 No. 9,594,956.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                     CASE No. 3:18-cv-02409•BEN-DEB ·
                                                   15
